Title: From George Washington to Jonathan Trumbull, Sr., 7 July 1779
From: Washington, George
To: Trumbull, Jonathan Sr.


        
          Dr Sir,
          Head Quarters New Windsor July 7th 1779
        
        I beg leave to inform your Excellency that I have received intelligence of an embarkation of the enemy the 4th instant at Frogs Neck, which proceeded up the Sound and probably have in view a sudden incursion into your State—perhaps New London may be the object. I should have communicated the intelligence sooner; but it arrived during my absence from Head Quarters, from which place I have been for two days past on a visit to our own posts below and those the enemy have lately established—The embarkation in question is said to consist of the Grenadiers light infantry and some Hessians amounting to about 1800 men—It seems the enemy have lately collected a number of their shipping in the East River—Their whole force except this detachment is assembling about Kings Bridge and Philip’s farm—The present movement up the sound may have two objects in view—the destruction of some town or magazine near the coast and

the drawing off the farmers from their harvest—and the diversion of a part of our force that way to enable them to act more seriously on this River.
        On hearing that the enemy intended to bring a part of the garrison of Rhode Island to New York I directed General Gates in that event to send a proportionable part of his force this way; and on receiving information that they had actually done it, in a subsequent letter, I directed him to march Glovers Brigade—The inclosed to the Commanding Officer instructs him in case of any operation of the enemy in Connecticut to give all the aid in his power to the militia—to repel them—If it should not be too late—Your Excellency will be pleased to forward the letter to him with such information and advice as circumstances may dictate.
       